DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2022 has been entered.

Response to Arguments
Applicant's arguments filed 10/26/2022 have been fully considered but they are not persuasive. 
Applicant amends claim 1 to include continuously supplying the glass raw materials into the glass melting furnace. The Examiner relies on combining Iino (WO-2007108324-A1; p. 3 Line 45-50, Fig. 1) to primary reference Murata (WO-2016185976-A1), to teach the supplying glass raw material step.
Applicant argues that Murata teaches both combustion flame and electric heating. Examiner provides evidence from Urata to show that gas combustion burners introduce water in the system. A skilled artisan would know to only use electric means of heating to avoid introducing water into the system.
Applicant argues the -10 mmH2O to -1/0 mm H2O pressure difference between the atmosphere in the melting furnace and the atmosphere outside glass melting furnace is not taught in the references. The Examiner would like to point out Applicant’s own disclosure that both a negative (-10 mmH2O) and positive pressure (+10 mmH2O) from atmospheric pressure is found to work. Iino (WO-2007108324-A1) teaches of positive internal pressure to prevent external atmosphere entering the melting tank [0026]. In this Office Action, the Examiner provides working examples from Fukuda (US-5746801-A) in which a negative pressure of -50 mmH2O from atmospheric pressure is found to work. Fukuda rationale is that when melting the raw material, moisture content is released in the furnace atmosphere; negative internal pressure is required to remove the water vapor. A prima facie case of obviousness can be made that a smaller negative internal pressure (such as at the claimed -10 mmH2O) accomplishes the same reduction of water vapor in the furnace atmosphere. Furthermore, there is motivation for a skilled artisan to experiment the internal pressure to optimize the process parameters. See MPEP 2144.05.
In cited but not relied upon relevant prior art, Ichinose et al (US-20050061030-A1) teaches of injecting dry gas to remove water vapor in the melting vat [0064]. Ichinose teaches that the vessel pressure is similar to atmospheric pressure [0069]. The claimed range of -10 mmH2O to 0 mmH2O from atmospheric pressure is similar to atmospheric pressure (1 atm versus 0.99 atm). In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.
The Examiner has provided examples of slight positive and negative pressures in the melting furnace. Thus, the criticality of the furnace atmosphere pressure is in question. If Applicant can establish a showing of criticality in the claimed pressure, the rejection will be withdrawn. See Ex parte Khusid, 174 USPQ 59 ("Where the principal difference between the claimed process and that taught by the reference is a temperature difference, it is incumbent upon Applicant to establish criticality of that difference"). This decision is clearly analogous to pressure differences and other process parameters.

Claim Interpretation
Claim 1 recites “glass melting furnace”. The Examiner interpret glass melting furnace under broadest reasonable interpretation such as the apparatus that melts glass that is not limited to only melt glass but also to refine the glass melt.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al (WO-2016185976-A1) further in view of Iino et al (WO-2007108324-A1) and Fukuda et al (US-5746801-A), as evidenced by Urata et al (US-20090000335-A1).
Regarding claim 1, Murata teaches of a manufacturing method for a glass article, the manufacturing method comprising: a glass melting step of melting glass raw materials in a glass melting furnace by electric heat to generate molten glass (p. 7 Line 13-17), a forming step of forming the molten glass into a glass article (p. 2 Line 42), wherein the glass melting step comprises adjusting a water vapor amount in an atmosphere in the glass melting furnace (p. 5 Line 32-33).
Murata does not expressly teach of continuous supplying glass raw materials into the glass melting furnace. In the same field of endeavor, Iino teaches of continuous production by supplying raw glass to the melting vessel (p. 3 Line 45-50, Fig. 1). It would be obvious to one of ordinary skill in the art to continuously supply glass raw materials into the melting furnace for manufacturing efficiency. 
Murata teaches of using a glass melting furnace by electric heat to generate molten glass (p. 7 Line 13-17); Murata does not expressly teach of only using electric heating. In the same field of endeavor, Urata teaches that oxy-fuel burners produce water during combustion [0072]. It would be obvious to one of ordinary skill in the art at the time of invention to only use an electric furnace to melt raw glass material when it is desired to not introduce water in the system as evidenced by Urata.
Murata does not expressly teach the atmospheric pressure of the melting furnace. In the same field of endeavor, Fukuda teaches of applying -50 mmH2O internal pressure of a heating furnace relative to the atmospheric pressure (Col. 6 Line 1-8) to remove water/H2O from the raw material being melt (Col. 6 Line 50-67). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected the furnace at a negative internal pressure to have the same moisture removing properties. See MPEP 2144.05.I.
Furthermore, the instant application claims an internal pressure of -10 mmH2O from atmospheric pressure and the prior art (Fukuda) teaches -50 mmH2O, the prior art teaches that the negative pressure is for the purpose of removing water/moisture content that is volatile in the furnace atmosphere when the raw materials is melt in the furnace/vessel. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. See MPEP 2144.05.II(A/B).

Regarding claim 2, depending from claim 1, Murata teaches to reduce the water content in the furnace atmosphere (p. 5 Line 32-33). Murata shows motivation to adjust the water vapor amount in the atmosphere in the glass melting furnace to zero. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

Regarding claim 3/10, depending from claim 1/2 respectively, Murata teaches of supplying a dry gas into the glass melting furnace to adjust the water vapor amount in the atmosphere (p. 5 Line 32-33).

Regarding claim 4/11, depending from claim 3/10, Iino teaches of the molten glass comprises an exposed position in which a liquid surface is exposed without being covered by glass raw materials (Fig. 1, adjustment tank 3, atmospheric gas inlet 10, molten glass 23) and wherein the dry gas is supplied into the glass melting furnace at a position where the exposed portion is located (p. 3 Line 9-15)

Regarding claim 6/17/18/19, depending from claim 1/2/3/4 respectively, Murata teaches that the forming steps is conducted by a down-draw method (p. 6 Line 57-58).

Regarding claim 7, depending from claim 1, Murata teaches the molten glass is alkali-free (p. 6 Line 4-8).

Regarding claim 5/12/13/14/15/16, depending from claim 1/2/3/4/10/11 respectively, the rejection of claim 1 sets a prima facie case of obviousness exists that the negative pressure range limitation of the furnace atmosphere compared to normal atmospheric pressure is a similar but non-overlapping range and alternatively optimization within prior art condition through routine experimentation. 

Regarding claim 20, depending from claim 5, Murata teaches that the forming steps is conducted by a down-draw method (p. 6 Line 57-58).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20070144212-A1 teaches slight positive furnace pressure to prevent water vapor from entering the furnace
US-20050061030-A1, US-20130309622-A1 teaches of keeping the pressure similar to atmospheric pressure for refining while injecting dry gas [0069]
JPS-52110717-A, WO-2008029649-A1 teaches of vacuum refining molten glass to reduce moisture content with injected dry gas
US-4919700-A, US-6739152-B2, US-7497094-B2 teaches of refining molten glass at a furnace ambient pressure below atmospheric pressure to reduce moisture content
US-4885019-A teaches of operating a glass melting furnace under vacuum or slight positive pressure to remove water present
US-9302927-B2 teaches of melting raw materials for glass at atmospheric pressure subsequently refining under reduced pressure

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        

/GALEN H HAUTH/Primary Examiner, Art Unit 1742